DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	In the next communication, please update the Specification under “CROSS-REFERENCE TO RELATED APPLICATIONS” to include the now U.S. Patent No. 10,789,846 for U.S. Patent Application No. 16/823,849.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,217,098. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the patent contain all the limitations of claims 1-20 of the instant application.  Claims 1-20 of the instant application; therefore, are not patently distinct from the earlier patent claims and as such are unpatentable for obvious double patenting.
Instant Application
U.S. Patent No. 11,217,098
1. A computer-implemented method for smart building management using robot
command and control, comprising:
displaying, via a graphical user interface, a building automation bot client application including an input field and an output field;


receiving, via the input field, bot input from a user;
analyzing the bot input from the user using a trained machine learning model to identify a bot instruction;

analyzing the bot instruction to identify a user intent; and
causing, based on the user intent, a building automation task to occur.
1. A computer-implemented method for smart building management using robot
command and control, comprising:
displaying, via a graphical user interface, a building automation bot client application including an input field, an output field and a plurality of channels, wherein one of the channels
includes an active channel indicator,
receiving, via the input field, bot input from a user,
analyzing the bot input from the user using a trained machine learning model to identify a bot instruction and one or more bot parameters,
generating an output by analyzing the bot instruction to identify a user intent and
performing building automation task associated with the intent; and
displaying the output in the output field of the building automation bot client application.
8. A smart building management system comprising:
one or more processors; and
a memory storing instructions that, when executed by the one or more processors,
cause the system to:
display, via a graphical user interface, a building automation bot client application
including an input field and an output field;


receive, via the input field, bot input from a user;
analyze the bot input from the user using a trained machine learning model to
identify a bot instruction;

analyze the bot instruction to identify a user intent; and
cause, based on the user intent, a building automation task to occur.
8. A smart building management system comprising
one or more processors; and
a memory storing instructions that, when executed by the one or more processors,
cause the system to:
display, via a graphical user interface, a building automation bot client application
including an input field, an output field and a plurality of channels, wherein one of the channels includes an active channel indicator,
receive, via the input field, bot input from a user,
analyze the bot input from the user using a trained machine learning model to identify a bot instruction and one or more bot parameters,
generate an output by analyzing the bot instruction to identify a user intent and
performing building automation task associated with the intent; and
display the output in the output field of the building automation bot client application.
15. A non-transitory computer readable medium containing program instructions that when executed, cause a computer to:
display, via a graphical user interface, a building automation bot client application
including an input field and an output field;


receive, via the input field, bot input from a user;
analyze the bot input from the user using a trained machine learning model to identify a bot instruction;

analyze the bot instruction to identify a user intent; and
cause, based on the user intent, a building automation task to occur.
15. A non-transitory computer readable medium containing program instructions that when executed, cause a computer to:
display, via a graphical user interface, a building automation bot client application
including an input field, an output field and a plurality of channels, wherein one of the channels includes an active channel indicator,
receive, via the input field, bot inout from a user,
analyze the bot input from the user using a trained machine learning model to identify a bot instruction and one or more bot parameters,
generate an output by analyzing the bot instruction to identify a user intent and
performing building automation task associated with the intent; and
display the output in the output field of the building automation bot client application.


Independent claims 2-7, 9-14 and 16-20 of the instant application are rejected over independent claims 2-7, 9-14 and 16-20 of the patent for containing the same subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Horgan et al. (US 2019/0144492) discloses building access control system with complex event processing.
-Patel et al. (US 2015/0309493) discloses a system for development of an automation control service.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        11/17/22